STATEMENT OF THE CASE, FINDINGS OF FACT AND JUDGMENT ORDER
GIBSON, Chief Judge.
STATEMENT OF THE CASE
Jane F. McCullough, a citizen of Vermont, the owner of U. S. Patent 3,042,278 and the inventor of the invention described and claimed therein filed her complaint against Norcross-Eldridge, Inc., a corporation of Vermont, for infringement of her patent.
FINDINGS OF FACT
1. It appeared by the deposition of the officers of defendant, Norcross-El-dridge, Inc., that defendant sold a product of the St. Regis Paper Company (Sherman Products Division) known as CORRO SEAL, a sample being identified as Plaintiff’s Exhibit 1 to the deposition of Laurence W. Nichols, president of defendant.
2. It appeared by the correspondence produced by the defendant after motion by plaintiff pursuant to Rule 34 F.R. Civ.P., said correspondence forming a part of the file in this case, that the defendant, through its attorney, communicated with the St. Regis Paper Company concerning this action, and that the St. Regis Paper Company sent an attorney into this district to confer about this action, and that the St. Regis Paper Company agreed to reimburse defendant for the amount of judgment, costs of suit, attorneys fees and out of pocket expenses.
3. Jane F. McCullough is the owner of U. S. Patent 3,042,278 and the inventor of the invention described and claimed therein.
4. Norcross-Eldridge, Inc. admits that it infringed claim 1 of U. S. Patent 3,042,278 by its sale of CORRO-SEAL, a product of the St. Regis Paper Company (Sherman Products Division).
5. St. Regis Paper Company had notice of this action, participated in and controlled the defense of it and agreed to reimburse the defendant for the amount of judgment, costs of suit and all attorney fees incurred in the action.
JUDGMENT ORDER
The defendant, Norcross-Eldridge, Inc., shall pay to the plaintiff $12.43 as damages for infringement of her patent, and the defendant, Norcross-Eldridge, Inc., shall pay to the plaintiff $15.00, this being the amount of costs in this action.